Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in Fig. 17, step S1705, the box associated with the UE2 should read “and suspend SL connection” rather than “and SL connection” to be consistent with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "good quality" in claims 1, 14, and 15 is a relative term which renders the claim indefinite.  The term "good quality" (and in particular, the term “good”) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Hence, each of the independent claims is vague and indefinite.
	The remaining dependent claims fall in view of claim 1.

	In claim 6, it is not clear how a “timer” can be included in “time information” since the term “timer” implies physical structure and not actual information such as a timer value.  A clarification is respectfully requested.
	In claims 7 and 9, the limitations “restoring” and “restored” are recited, respectively.  However, it is not readily apparent what is meant by these terms as they relate to the claimed “context” and therefore, these terms are confusing which render the scope of the claims indefinite.
	In claim 13, it is not clear if the recited devices “at least one of a user equipment, …” are the “second wireless device” recited in claim 1 or a different device.	  Also, the limitation “the wireless device” lacks a clear antecedent basis, i.e., it is not clear if it refers back to the first or second wireless device claimed in claim 1.
	In claims 14 and 15, the limitation “the first wireless device” (line 7, claim 14 and line 4, claim 15) lacks an antecedent basis.
	For purposes of applying prior art, the above-identified vague and indefinite claim limitations are interpreted to read on the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-6, and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al., US 2020/0229007, (“Jung”) in view of Hwang et al., US 2017/0208488, (“Hwang”).
Independent Claims
	Regarding independent claim 1, Jung teaches the claimed limitations “A method performed by a first wireless device (vehicle terminal 701, Fig. 7) in a wireless communication system (see, e.g., Fig. 7), the method comprising: 
performing a direct communication with a second wireless device (Fig. 7, vehicle terminal 702; see also Fig. 6) via a communication link based on a context stored in the first wireless device (see e.g., steps 705, 710, 745; the limitation “context” is so broad that it reads on any one of the configuration information disclosed in Jung, see e.g., paragraph nos. 0154 – 0202; for example, the term “context” may read on UE Identifiers disclosed in paragraph no. 0158; see also paragraph no. 0152, “configuration information necessary to establish a V2X sidelink connection between the terminals”); 
detecting a failure of the communication link upon which a timer starts, wherein the context remains stored in the first wireless device while the timer is running” (see paragraph no. 0290, “the vehicle terminal 701 may also detect the RLF in operation 750.  When the RLF is detected, the vehicle terminal 701 may perform the same operations as described above”; see paragraph nos. 0284 and 0289 which disclose that a timer F is operated when the RLF is detected; the limitation “the context remains stored … while  as recited in claim 1.
Jung does not teach the limitations “upon detecting a good quality of the communication link while the timer is running, transmitting information indicating a recovery of the communication link based on the context to the second wireless device” as recited in claim 1.  Jung does teach detecting a good quality of the communication link (see paragraph no. 0167 which discloses an in-sync indication) while a different timer, timer C, is running.
Hwang teaches “upon detecting a good quality of the communication link while the timer is running, transmitting information indicating a recovery of the communication link based on the context to the second wireless device” (see Fig. 2B and paragraph nos. 0069-0074 which disclose that after detecting a RLF, the UE 150 determines that the radio link with the AU 202 (5G base station) is good and transmits a message indicating the recovery of the radio link with the AU 202 to the RRC unit 132 (see paragraph no. 0073).  A timer is then stopped (see paragraph nos. 0074, 0087); the limitation “information indicating … to the second wireless device” reads on the message indicating the recovery of the radio link with the AU 202 to the RRC unit 132, supra).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung by incorporating the teachings of 
Regarding independent claims 14 and 15, these independent claims are corresponding apparatus (i.e. wireless device) and processor claims of the method claim 1 and recite similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to these independent claims and as further amplified below to highlight the minor differences between the claims.
Regarding further independent claim 14, see Fig. 10 of Jung for a “transceiver” (RF processor 1010), “memory” (memory 1030), and “processor” (controller 1040).
Regarding further independent claim 15, see Fig. 10 of Jung for a “processor” (controller 1040).
Dependent Claims
Regarding claim 4, see Jung, Fig. 7, steps 710, 715, 740.  Any one of these steps teaches the limitations.

Regarding claim 6, Jung teaches “transmitting, to the second wireless device, indication information for the context (see paragraph no. 0158, UE ID – source layer-2 ID of vehicle terminal 701 is transmitted to vehicle terminal 702), and time information comprising the timer (see paragraph no. 0165), wherein the indication information comprises at least one of a random number, an identity (ID) of the first wireless device, a source ID for the direct communication (see paragraph no. 0158, source layer-2 ID of vehicle terminal 701), or a destination ID for the direct communication.”
Regarding claim 10, Jung teaches “receiving, from the second wireless device, failure information informing that the context fails to be recovered by the second wireless device (see paragraph no. 0293 which discloses a DIRECT_COMMUNICATION_RELEASE message being transmitted from vehicle terminal 702 to vehicle terminal 701); and removing the context stored in the first wireless device” (see paragraph no. 0295 which discloses “The vehicle terminal 701 may release the sidelink with the different vehicle terminal 702 …”; when the sidelink is released by vehicle terminal 701, the context is removed).
Regarding claim 11, these limitations read on paragraph no. 0288 of Jung which discloses “The vehicle terminal 702 may transmit a PC5 RRC message to the vehicle change in a transmission resource pool and/or a reception resource pool used for the UE-UE V2X sidelink.”  The limitation “new context” reads on the change in a transmission resource pool and/or reception resource pool which is received from the vehicle terminal 701.
Regarding claim 12, see e.g., paragraph no. 0158 of Jung.
Regarding claim 13, see Jung, Fig. 7.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hwang as applied to claim 1 above, and further in view of Uchiyama et al., US 2019/0320361, (“Uchiyama”).
Regarding claim 2, Jung and Hwang do not explicitly disclose but Uchiyama teaches “wherein the detecting of the failure of the communication link comprises detecting that a quality of the communication link becomes lower than a first threshold (see Fig. 8, paragraph no. 0110; the “first threshold” reads on threshold Qout), and wherein the detecting of the good quality of the communication link comprises detecting that a quality of the communication link becomes higher than a second threshold while the timer is running” (the “second threshold” reads on the threshold Qin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Hwang by incorporating the 
Regarding claim 3, see Uchiyama, paragraph no. 0125 for a “RRC signaling.”  It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to further modify Jung, Hwang, and Uchiyama by incorporating the additional teachings of Uchiyama in order to determine whether or not radio link quality indicates an in-sync or out-of-sync condition, as suggested by Uchiyama in paragraph no. 0109, and the use of RRC signaling to provide the threshold values is deemed well known in the art.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hwang as applied to claim 1 above, and further in view of  Zhu et al., US 2015/0056993, (“Zhu”).
Regarding claim 7, Jung is interpreted to teach “wherein a restoring of the context fails after an expiry of the timer” since it teaches releasing the UE-UE V2X sidelink connection upon expiry of the timer F, see paragraph no. 0289.  However, assuming arguendo that Jung cannot be interpreted to teach these limitations, Zhu teaches these limitations, see paragraph no. 0069 which discloses “The context may also be released after expiration of a guard timer.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Hwang by incorporating the 
Regarding claim 8, Jung further teaches “receiving configuration information for a setup of the communication link (see Fig. 7, any one of steps 710, 715, 740); setting a context storing the configuration information (Fig. 7, inherent in any one of steps 710, 715, 740); and performing the direct communication with the second wireless device via the communication link based on the context” (Fig. 7, step 745) but does not teach that the context is a “new context” as recited in claim 8.  However, this “new context” would appear to be inherent in Jung since after a RLF is detected (e.g., step 750), another connection attempt using a new context would be attempted between the vehicle terminals 701 and 702 with the assistance of base station 703.  However, assuming arguendo that this is not considered inherent in Jung, it would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung, Hwang, and Zhu in order to allow the vehicle terminal 701 to re-connect with vehicle terminal 702 at a later time by receiving new configuration information from the base station 703.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Hwang as applied to claim 1 above, and further in view of  Hakkinen et al., US 2013/0208699, (“Hakkinen”).

Hakkinen teaches that upon retrieval of the context parameters, the eNodeB may respond to the UE by transmitting a secured RRC Connection Reconfiguration Message, see paragraph no. 0034.  The RRC Connection Reconfiguration Message received from the “second wireless device” or eNobeB is analogous to the claimed “recovery information” since it is this message which indicates to the UE that the context parameters have been retrieved or “restored” by the eNodeB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Jung and Hwang by incorporating the teachings of Hakkinen to improve the context relocation as suggested by Hakkinen in paragraph no. 0034 and/or to reduce the radio resource control connectivity as suggested by Hakkinen in paragraph no. 0014.  In addition, it would have been further obvious to make the modification to resume the interrupted data communication with .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the abstracts of Van Phan et al. and Chen et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 



/W.C.K/
Examiner, AU 2414


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414